Per Curiam:

Appellant having filed a petition for rehearing and an amended jurisdictional statement which conforms to Rule 12, par. 1, the petition for rehearing is granted and the order of October 11, 1943, dismissing the appeal and denying the petition for writ of certiorari, ante, p. 705, is vacated. The appeal is dismissed for want of jurisdiction. § 237 (a) of the Judicial Code, as amended, 28 IJ. S. C., § 344 (a). The petition for a writ of certiorari is denied.
Mr. Justice Douglas took no part in the consideration or decision of this case.